DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 05/13/22.  As directed by the amendment: claims 1, 13, and 15-18 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser irradiation apparatus comprising the claimed laser generating device, flotation unit which includes a first and second region in which a focal point of the laser beam is superposed on the first region and not superposed on the second region, the first region is configured to cause the workpiece to float by utilizing ejection and section of a gas, and the second region is configured to cause the workpiece to float by utilizing ejection of a gas without suction of a gas, and a flatness of a surface of the first region that opposes the workpiece is smaller than a flatness of a surface of the second region that opposes the workpieces as recited in Claim 1.   It must be stressed that the Examiner is interpreting the term “flatness” with the description provided in para. [0048] of the instant patent application: “For example, the flatness of the precision flotation unit 11 can be defined by the floating amount (floating height) of the workpiece 16 floating over the precision flotation unit 11 and the deflection amount of the workpiece 16…..”   The remaining independent claims include somewhat similar limitations. 
          The closest prior art reference of record are Kawaguchi (JP 2002231654) and Yamasaki (US 20070017442).  The non-final office action asserted that a flatness of a surface of the first region that opposes the workpiece is smaller than a flatness of a surface of the second region that opposes the workpiece because in Fig. 2 of Kawaguchi it is shown that the first region of the flotation unit (i.e., the region that includes the gas bearings 16) is smaller than the second region of the flotation unit (i.e., the region that includes the gas slider device 15).  Fig. 2 of Kawaguchi is a top plan view of the flotation unit, showing the workpiece 1 being transported between the region including the gas slider device 15 (i.e., the second region of the flotation unit) and a region including the gas bearings 16 (i.e., the first region of the flotation unit). Since Fig. 2 is a top plan view of the flotation unit, Fig. 2 at most shows that the top surface area (i.e., size) of the first region of the flotation unit is smaller than the top surface area (i.e., size) of the second region of the flotation unit.  Surface area (size), however, has nothing whatsoever to do with the flatness of the surface.  As described in paragraph [0049] of the instant application publication, for example, flatness is a measure of how flat a surface is, with a smaller flatness indicating a smaller distance between a lowest and highest points of the surface, and therefore a flatter surface. As such, contrary to the assertions furthered in the non-final office action, a plan view showing that the surface area of the first region is smaller than the surface area of the second region is not a showing that a surface of the first region has a smaller flatness (i.e., it is flatter) than the flatness of a surface of the second region.   Therefore, even assuming arguendo that, as asserted by the non-final office action, the size of the first region (i.e., region including 16) is smaller than the size of the second region (i.e., region including 15), Kawaguchi still fails to teach that the flatness of a surface of the first region that opposes the workpiece is smaller than the flatness of a surface of the second region that opposes the workpiece.
Moreover, since the first region of Kawaguchi’s flotation unit includes gas bearings 16 with cavities therebetween, the flotation unit surface in this first region is uneven and not flat. Since the surface of the flotation unit in the second region (i.e., the surface of the gas slider device 15) does not include bearings with cavities, the flatness of the surface of the first region that opposes the workpiece is not smaller than the flatness of a surface of the second region that opposes the workpiece.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761